Action by plaintiff Kathryn Horton to recover damages for personal injuries sustained by the fall of a ceiling in her apartment, due to the negligence of the defendant owner, and by her husband to recover for expenses and loss of services. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event, on the ground that it was error to admit testimony as to the condition of the ceilings in other parts of the building. Lazansky, P. J., Carswell and Tompkins, JJ., concur; Young and Hagarty, JJ., dissent and vote to affirm.